On re-examination of the questions involved in this case, and comparing it with the decision in the case of Zollicoffer v. State, 43 S.W. Rep. 992, we find that the decision rendered herein is in such substantial conflict with the holding of the court in the Zollicoffer case, that to sustain the opinion in this case would in effect overrule the decision in that case. While still inclined to believe that the evidence in the case does sufficiently show that the offense charged was committed at a time anterior to the filing of the affidavit and information, yet the matter is left in such doubt that under the authority of the Zollicoffer case we do not think a conviction ought to be sustained. For this reason it is ordered that the motion for rehearing be granted, and the judgment of the court below be and the same is hereby reversed and the cause remanded.
Reversed and remanded. *Page 319